Citation Nr: 1601066	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-30 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent prior to May 2010 for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 70 percent from May 2010 for PTSD.

3.  Entitlement to an effective date prior to January 2010, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967 and from April 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from two rating decisions, one from March 2008 and one from March 2012, of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The issue of whether the Veteran is entitled to extraschedular TDIU, prior to July 2009, is REMANDED in order to refer this matter to the Director, Compensation and Pension Services.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A signed statement from the Veteran's representative, the Veteran's appeal brief dated September 18, 2015, was received by VA prior to the promulgation of a decision by the Board, in which the Veteran's representative, expressed the Veteran's desire to withdraw the issue of entitlement to an initial disability rating in excess of 70 percent from May 2010.

2.  The weight of the evidence indicates that the Veteran's PTSD caused by occupational and social impairment with reduced reliability and productivity prior to July 2009, and caused social and occupational impairment with deficiencies in most areas thereafter.

3.  The weight of the evidence indicates that the Veteran's service connected disabilities prevented the Veteran from securing or maintaining substantially gainful employment as of July 2009.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of entitlement to an initial disability rating in excess of 70 percent from May 2010 for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to an initial disability rating of 70 percent prior to July 2009 for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for entitlement to an initial disability rating of 70 percent as of July 2009 for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for TDIU were met July 24, 2009.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§  3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  

Additionally, the Veteran was scheduled to testify at a hearing before the Board, but he withdrew his hearing request.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and were provided sufficient evidence to fairly rate the Veteran's disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the Veteran has objected to the adequacy of the February 2008 VA examination, arguing that the examiner failed to take into consideration the lay affidavits offered by the Veteran's family while relying too heavily on the Veteran's own statements.  The Veteran also objected to the findings of the February 2008 examiner, alleging that they were in conflict with the findings of a May 2010 VA examination.  Specifically, the examiner in February 2008 indicated that the Veterans PTSD and depressive disorder were distinguishable from each other, but the May 2010 VA examiner indicated that, due to the complexity of their presentation, there was no way to distinguish the Veteran's diagnoses of PTSD and dysthymic disorder without resorting to speculation.  Finally, the Veteran objected to the adequacy of the February 2008 examination, because the examiner was allegedly rude to him and his wife.

A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations, and it provides a sufficiently detailed description of the disability so that the Board can make a fully informed evaluation of the claimed disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner prepared for the February 2008 examination by reviewing the Veteran's medical records and claims file, which included the lay affidavits.  The examiner interviewed the Veteran for 75 minutes.  The Veteran was accompanied by his wife who also assisted in providing a medical history.  Finally, the examiner described in detail the Veteran's then current social and occupational impairment as a result of his mental health issues.  Accordingly, the Board finds that this medical opinion is based on a the Veteran's prior medical history and examinations, and it was sufficiently detailed for the Board to make an informed evaluation of the Veteran's PTSD.

The Board notes that a VA examination is inadequate where a VA examiner ignores the Veteran's lay statements of an injury/event during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Here, there is no indication that the examiner specifically ignored the lay statements submitted in the Veteran's claims file.  It is true that the examiner does not specifically mention the lay affidavits in the opinion.  Nevertheless, the examiner, as a medical expert, has the duty and the skill, after reviewing the Veteran's entire medical history and voluminous claims file, to make the determination of which facts are important to forming a medical opinion and then communicating the opinion's rationale.  Furthermore, in this case the Veteran's counsel simply makes that bald allegation that the examiner did not even consider the lay affidavits without any further indication of how this belief was formed.  

Additionally, as will be discussed more fully infra, the lay affidavits do not contain specific dates for the events they describe, but based on their context they seem to describe a number of events that took place in the 1980s and early 1990s rather than describing the Veteran's then current level of his disability in the year 2008.  Furthermore, any hitherto undetected failure by the examiner to consider these lay affidavits would have at least been ameliorated by the fact that the Veteran's wife, who submitted one of the lay affidavits, was present during the examination and assisted in offering the examiner the Veteran's medical history, which should have helped temper any presentation by the Veteran of himself in an overly positive light.  

As for the allegation that the examiner's opinion was based largely on the Veteran's own statements, the Board finds this to be demonstrably untrue.  The opinion itself explicitly references the medical opinions offered by the Veteran's treating psychiatrist and treating licensed clinical social worker, and, therefore, the examiner clearly took their opinions into consideration.  Additionally, as previously noted the Veteran's wife also participated in the 75 minute interview with the Veteran, and, therefore, the Board can safely conclude that the examiner's opinion was based, at least in part, by her statements as well. 

As previously noted, the Veteran objects to the adequacy of the February 2008 examination, because, unlike the May 2010 examination, the February 2008 examiner claimed that the Veteran's PTSD and depressive disorder were distinguishable.  The Board finds that this argument applies to the substance of the examination's findings rather than the adequacy of the examination itself.  The Board certainly has the duty to assess the credibility and weight to be given to the evidence; see Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); which the Board will do infra.  Nevertheless, the weight that the Board places on a particular medical opinion, regardless of whether or not the record contains an opposing opinion from another medical professional, is a separate issue apart from whether the opinion itself is adequate for the purposes of the VA's responsibility to assist the Veteran in developing his claim.

Finally, as to the allegation that the examiner was allegedly rude to the Veteran and his wife, although it was not specified what the perceived mistreatment was.  The Board certainly regrets that the Veteran and his wife feel that they were poorly treated.  However, ultimately, the issue for the Board is whether the examination findings are accurate and probative.  Here, the Board does not find a sound basis on which to discount the examination report.

It is noted that neither the Veteran nor his representative has objected to the adequacy of any of the May 2010 examination of the Veteran.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD from May 1, 2010

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative has withdrawn the issue of entitlement to an initial rating in excess of 70 percent from May 1, 2010, and, hence, in regard to this issue there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.

PTSD prior to May 2010

The Veteran contends that he is entitled to an initial rating in excess of 50 percent prior to May 2010 for PTSD which is related to his experience in combat during the Vietnam War.  The Veteran first filed a service connection claim for PTSD in April 2007.  In March 2008, the RO granted the Veteran service connection for PTSD and assigned an initial 30 percent rating as of the date the claim was received.  In June 2010, the RO increased the Veteran's rating to 50 percent effective April 2007 and 70 percent effective May 2010.  

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
In support of his claim, the Veteran submitted signed statements, from his wife, daughter, and sister, describing his symptoms all dated September 2007.  The affidavits paint a vivid picture of the Veteran's symptoms historically, but do not provide specific dates for the events they describe.  This is relevant in that an increased rating claim is focused on the state of the Veteran's service connected disability during the course of the appeal.  Here, contextual clues in the affidavits seem to indicate that they are describing a number of events that occurred in the 1980s and early 1990s rather than the period on appeal from April 2007 to May 2010.  

For example, the Veteran's daughter, in her affidavit, indicated that the Veteran attempted suicide by overdosing on medication.  The Veteran's daughter does not state the date of this incident, but an April 1994 VA medical record indicates that the Veteran was hospitalized for a near fatal drug overdose in April 1994 although he denied any suicidal ideation at the time.  

Additionally, the Veteran's wife described incidents where the Veteran experience flashbacks causing him to act out violently.  Nevertheless, her affidavit indicates that during some of these incidents she would have to their children including the Veteran's now adult daughter who submitted an affidavit on his behalf.  According to her affidavit, the Veteran's daughter, as of September 2007, was in her mid-thirties.  This means the Veteran's daughter would have been a young child in the 1980s, and, therefore, the Board can conclude that some of these incidents presumably occurred as early as the 1980s.  

The lack of dates of these incidents combined with the contextual clues contained within them lead the Board to conclude that many of the events described took place in the 1980s and early 1990s over 15 years prior to the time period on appeal.  Nevertheless, the affidavits are valuable in that they do describe certain traits in the present tense.  For example, the Veteran's sister indicated that the Veteran was always extremely nervous and has anxiety attacks frequently.  She also wrote that the Veteran reportedly flew off the handle easily, was nervous, experienced frequent anxiety attacks, did not trust people, avoided being in crowds, isolated, and experienced nightmares.  She also alleged that the Veteran experienced hallucinations.

The Veteran's wife noted that the Veteran was always on guard and was suspicious.  He also reportedly got into a verbal altercation with neighborhood boys who were throwing knives at his dog.  She estimated that he experienced anxiety attacks three times per month and would get nervous.  He also had nightmares.  She also noted that the Veteran's short term memory was bad and he was verbally abusive.
The Veteran's VA treatment records from April 2007 to August 2007 also show that the Veteran experienced irritability with outbursts of anger, and he reported some angry or violent behaviors at home.  However, the Veteran's Global Assessment of Functioning (GAF) score was 60, suggestive of the mildest of moderate psychiatric symptomatology.  The progress notes specifically memorialize a violent outburst in August 2007 where the Veteran threatened to shoot his neighbor.  However, the Veteran was also noted to be very active in his church.  In July 2007, the Veteran was noted to be alert and oriented and he denied any hallucinations.  The Veteran's thought processes were logical and goal directed.  A GAF score of 60 was assigned again in February 2008.

In February 2008, Veteran underwent a VA examination.  He reported some sleep impairment, but denied any suicidal thoughts.  The examiner noted that the Veteran had memory problems attributable to his medication, and that the Veteran was calm, relaxed, and friendly.  The examiner determined that the Veteran was suffering from mild PTSD.

Progress notes from the Veteran's medical record memorialized after the Veteran's February 2008 examination detail at first the continuation and then the gradual increase in the severity of the Veteran's symptoms.  For example, in July 2008, the Veteran reported that he continued to be socially withdrawn and that his intrusive thoughts of Vietnam had not decreased.  In November 2008, the Veteran indicated that he was engaging in verbal outbursts more frequently.  Finally, in July 2009, the Veteran reported suicidal ideation and his GAF score was assessed at 45.  However, it is noted that at a physical therapy consult in July 2009, the Veteran requested a scooter because he wanted to be able to go to stores and places with his children.

The Veteran was examined again at a VA facility in October 2011.  The Board notes that this examination took place outside the appellate period regarding the issue of the Veteran's initial rating prior to May 2010; however, as the examination was conducted only several years after September 2007, the date the lay statements were made, it is relevant as it has the potential to make the claims offered in the lay statements more or less probative.

The Veteran reported, to the examiner, that he got upset when other people were around him.  He stated that he felt sad all the time.  The Veteran also reported having daily intrusive thoughts, nightmares one to two times per week, avoids thinking about Vietnam or things related to Vietnam.  The Veteran's PTSD checklist military version (PCL-M) score was 70.  The Veteran's Beck Depression Inventory-II scale raw total was 47.  The examiner noted that this score was in the severe range and most symptoms were of moderate intensity.  The examiner also noted that the Veteran had a tendency to portray himself in an overly positive light.  The examiner determined that the Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other important areas.  The examiner noted the following symptoms: depressed mood, anxiety, weekly panic attacks, mild memory loss, flattened affect, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.

As previously noted, the Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has instructed that, in order for a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) be the product of reliable principles and methods; and (3) be the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).  

As discussed above, the affidavits, to the extent that they referred to psychiatric symptoms present at the time the Veteran's claim was filed, have been considered in conjunction with the medical evidence of record.  However, ultimately, neither the affidavits, nor the treatment records support a rating in excess of 50 percent prior to July 24, 2009.  The Board acknowledges the fact that the Veteran was reportedly experiencing symptoms such as anxiety attacks, impaired judgment, nervousness, and problems with isolating.  However, the Board notes that the 50 percent rating that was assigned specifically contemplates symptomatology such as panic attacks more than once a week (of note the Veteran's wife estimated that the Veteran experienced panic attacks approximately three times per month),      impairment of short-term and long-term memory; impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The affidavit from the Veteran's sister did suggest that the Veteran experienced hallucinations, but the Veteran specifically denied such on numerous occasions.  As such, this assertion alone in not felt to warrant a higher rating.

The Board acknowledges the fact that the Veteran and his representative have argued that the 2008 VA examination was inadequate, but the fact remains that the findings contained in the examination report closely mirrored the findings present in the VA treatment records that were contemporaneous to it.  

The GAF scores that were assigned were consistently in the moderate to mild range, prior to July 2009 when the scores began trending downward.

The Board acknowledges that it is not simply the psychiatric symptomatology that is present, but also the impact that symptomatology has on the Veteran's social and occupational functioning.  Here, the Board does not believe that the reported symptomatology, which was consistently classified by the medical professionals as moderate to mild supports a rating in excess of 50 percent.  The Veteran's family has suggested a number of symptoms which they believed supported a higher rating, but as discussed above, these symptoms were largely commensurate with the symptoms contained in the schedular rating criteria for a 50 percent rating.  There is no dispute that the Veteran's PTSD caused significant impairment prior to the 70 percent rating being awarded.  However, the 50 percent rating recognizes that the PTSD caused reduced reliability and productivity.  It was not shown that the Veteran's psychiatric symptomatology caused social and occupational impairment with deficiencies in most areas.  

As discussed previously, the Veteran's medical records after February 2008 indicate that his symptoms were initially stable, but then gradually began to increase.  The Board finds that the Veteran is entitled to a 70 percent rating for PTSD from July 24, 2009 the date that his GAF score suggested serious psychiatric symptomatology.  A 70 percent rating is occupational and social impairment, with deficiencies in most areas.  38 C.F.R. § 4.130, General Rating for Mental Disorders.  The RO previously found that the previously mentioned symptoms (including: suicidal ideation, anxiety, weekly panic attacks, etc.) constituted sufficient occupational social impairment to cause deficiencies in most areas.  The Board notes that the Veteran's medical records memorialized the fact that the Veteran exhibited suicidal ideation as early as July 24, 2009, and a 70 percent rating is assigned on that basis.
 
The Veteran does not meet the criteria for a rating of 100 percent at any point during the course of his appeal.  A 100 percent rating is total occupational and social impairment.  38 C.F.R. § 4.130, General Rating for Mental Disorders.  It is difficult to assess the Veteran's occupational impairment based on his PTSD as the Veteran has been unable to work for over two decades as a result of unrelated physical disabilities.  Nevertheless, the Veteran has been married the entire time that he has had PTSD including the period on appeal.  A June 2010 VA medical record also indicates that during the period on appeal the Veteran and his wife have been raising an adopted originally pre-teenage, presumably by now teenage, adopted daughter.  The Board finds that this level of family life indicates that although the Veteran's PTSD has caused severe impairments with deficiencies in most areas, it has not caused total social impairment.  Accordingly, the Veteran does not meet the criteria for a 100 percent rating.  38 C.F.R. § 4.130, General Rating for Mental Disorders.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extraschedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.

Accordingly, the Board finds that the weight of the evidence demonstrates that the Veteran is entitled to a rating for PTSD of 70 percent from July 24, 2009, and to this extent the Veteran's claim is granted. 

TDIU prior to January 2010

The Veteran also contends that he is entitled to TDIU prior to January 2010.  The Veteran first explicitly filed for TDIU in January 2010.  Nevertheless, the evidence submitted in support of the Veteran April 2007 claim for PTSD, particularly the September 2007 lay affidavits, is evidence of unemployability, and, therefore, the issue a claim for TDIU is inferred.  Rice v. Shinseki, 22 Vet. App. 447, 453-54.  The Veteran is currently service connected for PTSD and, as of this decision, is rated at 70 percent from July 2009.  The Veteran is also rated at 20 percent and 40 percent from January 2010 for two spinal disabilities; resulting in a combined disability rating of 50 percent as of April 2007, 70 percent as of July 2009, and 90 percent as of January 2010.  Additionally, TDIU was granted as of January 2010, based on a finding that the Veteran was unable to obtain or maintain substantially gainful employment as a result of his service connected back disability.

An undated SSA record indicates that the Veteran was gainfully employed until April 1991 when he asserted being unable to work due to back pain, and the SSA conceded he was unable to work after July 1993 due to a spinal disability.

Also as previously noted the Veteran was most recently examined at a VA facility in October 2011.  The examiner concluded that it was less likely than not that the Veteran's PTSD renders him unable to secure and maintain substantially gainful employment, because his medical and social security records indicate that the main reason he could not work was due to physical disorders.  Nevertheless, the examiner also noted that symptoms existed what would impair social functioning in the work setting including: detachment which leads to social isolation and not leaving home, hypervigilance which increases his level of social detachment and avoidance of people, and irritability which affects family functioning.

The schedular rating criteria for TDIU is as follows: if there is only one such disability, such disability shall be ratable as 60 percent or more; and, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  As of this opinion, the Board finds that the Veteran was entitled to a 70 percent rating as early as July 2009.  A 70 percent rating for PTSD is a single rating in excess 60 percent.  Accordingly the Veteran meets the schedular rating criteria for TDIU as of July 24, 2009, but not prior.

Turning to the next step, TDIU may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  The period for which the Veteran is being considered for TDIU is from July 2009 to May 2010.  Here, the record is clear that after February 2008 the Veteran's symptoms gradually got worse until they reached their current level in July 2009.  In light of this clear trend, the Board feels that this rises to the level of relative equipoise and the benefit of the doubt must be given to the Veteran.

An earlier effective date for TDIU is granted as of July 24, 2009 (the date he was found to meet the schedular rating criteria for TDIU). 


ORDER

A disability rating in excess of 70 percent from May 1, 2010 for PTSD is dismissed.

A 70 percent ratting for PTSD is granted from July 24, 2009, subject to the laws and regulations governing the award of monetary benefits.

A TDIU is granted effective July 24, 2009, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As previously noted, the Veteran does not meet the scheduling rating criteria for TDIU prior to July 24, 2009; however there is also a duty imposed on the VA to consider TDIU even when the schedular criteria are not met.  See Roberson v. Principi, 251 F.3d 1378 (2001); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).   VA policy is that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

Accordingly, the case is REMANDED for the following action:

Submit the TDIU claim prior to July 24, 2009 to the Director, Compensation and Pension Service to determine whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


